UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-02021 Deutsche Securities Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 10/31 Date of reporting period: 10/31/2014 ITEM 1. REPORT TO STOCKHOLDERS October 31, 2014 Annual Report to Shareholders Deutsche Gold & Precious Metals Fund (formerly DWS Gold & Precious Metals Fund) Contents 3 Letter to Shareholders 4 Portfolio Management Review 10 Performance Summary 12 Consolidated Investment Portfolio 17 Consolidated Statement of Assets and Liabilities 19 Consolidated Statement of Operations 21 Consolidated Statement of Changes in Net Assets 22 Consolidated Financial Highlights 27 Notes to Consolidated Financial Statements 41 Report of Independent Registered Public Accounting Firm 42 Information About Your Fund's Expenses 43 Tax Information 44 Advisory Agreement Board Considerations and Fee Evaluation 49 Board Members and Officers 54 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Any fund that concentrates in a particular segment of the market will generally be more volatile than a fund that invests more broadly. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. This fund is non-diversified and can take larger positions in fewer issues, increasing its potential risk. The fund may lend securities to approved institutions. Stocks may decline in value. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DeAWM Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: I am very pleased to tell you that the DWS funds have been renamed Deutsche funds, aligning more closely with the Deutsche Asset & Wealth Management brand. We are proud to adopt the Deutsche name — a brand that fully represents the global access, discipline and intelligence that support all of our products and services. Deutsche Asset & Wealth Management combines the asset management and wealth management divisions of Deutsche Bank to deliver a comprehensive suite of active, passive and alternative investment capabilities. Your investment in the Deutsche funds means you have access to the thought leadership and resources of one of the world’s largest and most influential financial institutions. In conjunction with your fund’s name change, please note that the Deutsche funds’ Web address has changed as well. The former dws-investments.com is now deutschefunds.com. In addition, key service providers have been renamedas follows: Former Name New name, effective August 11, 2014 DWS Investments Distributors, Inc. DeAWM Distributors, Inc. DWS Trust Company DeAWM Trust Company DWS Investments Service Company DeAWM Service Company These changes have no effect on the day-to-day management of your investment, and there is no action required on your part. You will continue to experience the benefits that come from our decades of experience, in-depth research and worldwide network of investment professionals. Thanks for your continued support. We appreciate your trust and the opportunity to put our capabilities to work for you. Best regards, Brian Binder President, Deutsche Funds Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 10 through 11 for more complete performance information. Investment Process In choosing securities, we use a combination of two analytical disciplines: Bottom-up research. We look for companies that we believe have strong management and highly marketable securities. We also consider the quality of metals and minerals mined by a company, its fabrication techniques and costs, and its unmined reserves, among other factors. Growth orientation.We generally look for companies that we believe have above-average potential for sustainable growth of revenue or earnings and whose market value appears reasonable in light of their business prospects. During the 12-month period ended October 31, 2014, Deutsche Gold & Precious Metals Fund returned –29.43% and underperformed the –27.78% return of its benchmark, the S&P/Citigroup Gold & Precious Metals Index. The past year proved to be a challenging period for both precious metals and the related equities. The price of gold declined 11.3%, falling from $1323.10/ounce on October 31, 2013 to $1173.5/ounce on the same date in 2014. Silver and platinum fell 26.9% and 14.6%, respectively, in the same period, while palladium rose 7.5%. Palladium is an important component of the catalytic converters used in automobile exhaust systems, so the metal benefited from the strength in global auto sales and governments’ increased emphasis on reducing the impact of emissions. Silver, on the other hand, underperformed due to lower industrial demand and slower sales for solar cells, which use silver as a component. The strength in the U.S. dollar was one of the primary reasons for the weakness in precious metals prices. Capital generally flows into countries where economic growth is relatively strong and/or interest rates are above-average, which in turn helps support the value of their currencies. This was the case for the United States during the past year, where growth was much faster than it was in either Japan or continental Europe. In addition, U.S. Treasuries paid very attractive yields relative to other developed markets — a trend investors saw as being likely to continue well into 2015 due to the sharp divergence in the monetary policies of central banks in the three regions. Even as the European Central Bank and the Bank of Japan took steps to ease policy in order to stimulate growth, the U.S. Federal Reserve Board (the Fed) wrapped up its quantitative easing policy and continued to indicate that it would begin raising interest rates in 2015. Together, these factors led to exceptional strength in the U.S. dollar. Given that the prices of precious metals tend to move inversely to the dollar, this proved to be a major headwind to performance. "We believe gold is a form of currency, and it is one that governments can’t devalue or saddle with multitrillion dollar debt loads." The downturn in metals prices obscured some otherwise positive trends in the asset class. For instance, the conflict between Russia and Ukraine fueled a brief flight to safety during the first calendar quarter, which helped spark a rally of more than 15% in the price of gold. In addition, demand from Asia has come in above expectations. Supply-and-demand trends were also positive for platinum and palladium, where the depletion of Russian stockpiles and strikes in South Africa led to a significant supply deficit. Unfortunately, these favorable factors were more than outweighed by the impact of the rising dollar as well as uncertainty around accurate data for PGM (platinum-group metals) pricing. As is typically the case when precious metals prices fall, mining companies underperformed the broader world equity markets by a wide margin. While many companies have worked to cut costs and restructure their businesses to become more efficient, the weakness in metals prices continues to put a damper on profits. As a result, the benchmark finished the year well behind the 8.67% return for the MSCI World Index. Fund Performance Individual stock selection was the key factor in the fund’s underperformance during the past 12 months. An overweight (above-benchmark) position in Yamana Gold, Inc., whose purchase of a mine in conjunction with Agnico-Eagle Mines Ltd. was unfavorably received by the market, was a notable detractor from performance. Positions in a number of smaller mining companies that lagged the broader sector also pressured performance, including our investments in Detour Gold Corp., Regis Resources Ltd., Stillwater Mining Co. and Argonaut Gold, Inc. The fund’s allocation to physical gold, which we achieved via positions in bullion and, at times, the SPDR Gold Trust ETF, both helped and hurt performance. On one hand, our decision to hold a weighting of about 5% to 6% of portfolio assets in physical gold early in the period helped the fund’s return given the sharp underperformance of mining stocks relative to gold bullion. However, our decision to decrease the fund’s weighting in physical gold to as low as 1% during the May to September interval, while helpful for a time, gave the fund more exposure to the weakness in gold stocks during the second half of the 12-month reporting period. This positioning proved detrimental to performance when miners were unable to sustain their first-quarter rally. We subsequently raised the allocation to physical gold at the end of October, closing the year with a weighting of 5%. In terms of contributors, the fund’s performance was helped by our allocation to gold royalty companies such as Franco-Nevada Corp. Gold royalty companies provide capital to producers up front to support the costs of bringing mines into production, and they receive royalties on future production in exchange. Since royalty companies don’t incur the direct costs of developing mines, they have a lower cost structure than miners, and therefore a superior ability to withstand adverse movements in the gold price. Franco-Nevada Corp. finished the year with a return far above that of the broader mining sector, and it was the leading contributor to fund performance. Other top contributors included the fund’s underweight position in Kinross Gold Corp.,* which underperformed sharply, and an overweight position in Tahoe Resources, Inc., a small-cap stock that gained ground after bringing a new mine into production in Guatemala. Our position in Korea Zinc Co., Ltd., which isn’t represented in the benchmark but is one of the world’s largest silver and zinc smelters, also aided performance. * Not held in the consolidated portfolio as of October 31, 2014. Outlook and Positioning In determining the fund’s equity positioning, we sought to tilt the portfolio toward companies with lower cost structures. If a company can mine gold for $900 an ounce, it can still make money if gold is at $1,100 — which, of course, isn’t the case for a company whose costs run at, for example, $1,200 an ounce. To this end, we have focused on companies that are reducing — rather than increasing — their capital expenditures. For example, AuRico Gold, Inc., a smaller gold miner based in Canada, has reduced its capital expenditures and is therefore potentially in a position to remain profitable even if the price of gold declines modestly from its current level. While even lower-cost producers can lose ground when the broader sector declines, as we saw during the past year, we believe this approach added an element of defensiveness to the portfolio. We continued to tilt the fund away from silver miners, based on our belief that demand for the metal will remain under pressure from the weakness in global growth. On the other hand, we continued to seek opportunities in platinum and palladium producers that can benefit from the imbalance of supply and demand for these metals. Our approach was balanced between the physical metals and certain platinum producers, including Anglo American Platinum Ltd. The prices of both gold and mining stocks have been under significant pressure during the past year, and the potential for additional volatility certainly remains high. The gap between the tighter monetary policy of the United States and the easing being put into place by central banks in Japan and Europe could continue to fuel strength in the U.S. dollar, which would represent a continued headwind to gold. At the same time, however, we believe it’s important to put these central bank decisions in a larger context. In our opinion, global central banks are engaging in competitive currency devaluation, and there doesn’t appear to be any end in sight for this trend. In our view, this dynamic provides long-term support for the gold price. We believe gold is a form of currency, and it is one that governments can’t devalue or saddle with multitrillion dollar debt loads. In this sense, gold continues to provide investors with a meaningful source of diversification. Ten Largest Equity Holdings at October 31, 2014 (60.2% of Net Assets) 1. Goldcorp, Inc. 11.2% 2. Barrick Gold Corp. 8.6% 3. Franco-Nevada Corp. 7.9% 4. Silver Wheaton Corp. 6.1% 5. Randgold Resources Ltd. 5.5% 6. Newcrest Mining Ltd. 5.0% 7. Newmont Mining Corp. 4.9% 8. Eldorado Gold Corp. 4.0% 9. Tahoe Resources, Inc. 3.5% 10. Agnico-Eagle Mines Ltd. 3.5% Consolidated portfolio holdings and characteristics are subject to change. For more complete details about the fund's consolidated investment portfolio, see page 12. A quarterly Fact Sheet is available on deutschefunds.com or upon request. Please see the Account Management Resources section on page 54 for contact information. Portfolio Management Team Terence P. Brennan, Director Lead Portfolio Manager of the fund. Joined the fund in 2011. — Lead Portfolio Manager for Commodities: New York. — Portfolio Manager for DWS Commodity Securities Fund and DWS Global Commodities Stock Fund, Inc. (2004–2010). — Joined Deutsche Asset & Wealth Management in 1999, previously serving as emerging markets analyst covering Eastern Europe. Prior to that, served as emerging market fund analyst at Merrill Lynch Asset Management and held various research and business analyst positions with various financial services firms. — BA, Fordham University. Michael J. Bernadiner, Director Portfolio Manager of the fund. Joined the fund in 2013. — Portfolio Manager for Commodities: New York. — Joined Deutsche Asset & Wealth Management in 1998 with one year of industry experience. Prior to joining, served as a Research Assistant at UBS Asset Management. — BS, Stern School of Business, New York University. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The S&P/Citigroup Gold & Precious Metals Index is an unmanaged index that represents the precious metals industry component of the S&P/Citigroup Global Equity family of indices, which include more than 7,000 companies in more than 50 countries. The MSCI World Index is an unmanaged, capitalization-weighted measure of global stock markets including the U.S., Canada, Europe, Australia and the Far East. The index is calculated using closing local market prices and translates into U.S. dollars using the London close foreign exchange rates. Index returns do not reflect fees or expenses and it is not possible to invest directly into an index. Quantitative easing entails the Fed’s purchase of government and other securities from the market in an effort to increase money supply. Underweight means the fund holds a lower weighting in a given sector or security than the benchmark. Overweight means the fund holds a higher weighting. Performance Summary October 31, 2014 (Unaudited) Class A 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/14 Unadjusted for Sales Charge –29.43% –14.90% –3.19% Adjusted for the Maximum Sales Charge (max 5.75% load) –33.48% –15.90% –3.77% S&P 500® Index† 17.27% 16.69% 8.20% S&P®/Citigroup Gold & Precious Metals Index†† –27.78% –14.15% –2.51% Class B 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/14 Unadjusted for Sales Charge –29.97% –15.55% –3.93% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) –32.07% –15.68% –3.93% S&P 500® Index† 17.27% 16.69% 8.20% S&P®/Citigroup Gold & Precious Metals Index†† –27.78% –14.15% –2.51% Class C 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/14 Unadjusted for Sales Charge –29.92% –15.53% –3.89% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) –29.92% –15.53% –3.89% S&P 500® Index† 17.27% 16.69% 8.20% S&P®/Citigroup Gold & Precious Metals Index†† –27.78% –14.15% –2.51% Class S 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/14 No Sales Charges –29.19% –14.70% –2.96% S&P 500® Index† 17.27% 16.69% 8.20% S&P®/Citigroup Gold & Precious Metals Index†† –27.78% –14.15% –2.51% Institutional Class 1-Year 5-Year Life of Class* Average Annual Total Returns as of 10/31/14 No Sales Charges –29.16% –14.67% –15.82% S&P 500® Index† 17.27% 16.69% 8.79% S&P®/Citigroup Gold & Precious Metals Index†† –27.78% –14.15% –14.92% Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated March 1, 2014 are 1.54%, 2.34%, 2.31%, 1.27% and 1.14% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended October 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. * Institutional Class commenced operations on March 3, 2008. The performance shown for each index is for the time period of February 29, 2008 through October 31, 2014, which is based on the performance period of the life of Institutional Class. † The Standard & Poor's 500 (S&P 500) Index is an unmanaged, capitalization-weighted index of 500 stocks. The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. †† The S&P/Citigroup Gold & Precious Metals Index is an unmanaged index that represents the precious metals industry component of the S&P/Citigroup Global Equity family of indices, which include more than 7,000 companies in more than 50 countries. Class A Class B Class C Class S Institutional Class Net Asset Value 10/31/14 $ 10/31/13 $ Consolidated Investment Portfolio as of October 31, 2014 Shares Value ($) Common Stocks (a) 93.9% Australia 7.3% Medusa Mining Ltd.* Newcrest Mining Ltd.* OceanaGold Corp.* (b) Regis Resources Ltd. (c) (Cost $15,420,210) Canada 56.4% Agnico-Eagle Mines Ltd. AuRico Gold, Inc. B2Gold Corp.* (c) Barrick Gold Corp. Continental Gold Ltd.* Detour Gold Corp.* Eldorado Gold Corp. Franco-Nevada Corp. Goldcorp, Inc. New Gold, Inc.* Osisko Gold Royalties Ltd.* Pan American Silver Corp. Rio Alto Mining Ltd.* Rubicon Minerals Corp.* (c) Silver Wheaton Corp. Teranga Gold Corp. (CDI)* (c) (d) Torex Gold Resources, Inc.* Yamana Gold, Inc. (c) (Cost $98,383,750) Jersey 1.1% Centamin PLC (Cost $1,478,832) Korea 0.8% Korea Zinc Co., Ltd. (Cost $698,188) Mexico 2.1% Fresnillo PLC (e) (Cost $4,548,661) Peru 0.8% Compania de Minas Buenaventura SA (ADR) (Cost $3,091,808) South Africa 9.5% Anglo American Platinum Ltd.* AngloGold Ashanti Ltd.* Gold Fields Ltd. Harmony Gold Mining Co., Ltd.* Impala Platinum Holdings Ltd.* Sibanye Gold Ltd. (Cost $25,753,030) United Kingdom 5.5% Randgold Resources Ltd. (Cost $8,828,137) United States 10.4% Argonaut Gold, Inc.* Newmont Mining Corp. Stillwater Mining Co.* (c) Tahoe Resources, Inc.* (c) (Cost $18,756,730) Total Common Stocks (Cost $176,959,346) Exchange-Traded Funds 4.7% ETFS Physical Palladium Trust* SPDR Gold Trust* Total Exchange-Traded Funds (Cost $4,906,682) Troy Ounces Value ($) Commodities 0.6% Gold Bullion* (Cost $447,858) Contracts Value ($) Put Options Purchased 0.4% Options on Exchange-Traded Futures Contracts Gold 100 oz. Futures, Expiration Date 11/24/2014, Strike Price $100.0 Gold 100 oz. Futures, Expiration Date 11/24/2015, Strike Price $100.0 Total Call Options Purchased (Cost $333,091) Shares Value ($) Securities Lending Collateral 12.2% Daily Assets Fund Institutional, 0.08% (f) (g) (Cost $12,702,324) Cash Equivalents 0.7% Central Cash Management Fund, 0.07% (f) (Cost $691,415) % of Net Assets Value ($) Total Consolidated Investment Portfolio (Cost $196,040,716)† Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security. † The cost for federal income tax purposes was $217,093,535. At October 31, 2014, net unrealized depreciation for all securities based on tax cost was $100,024,370. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $2,728,932 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $102,753,302. (a) Securities are listed in country of domicile. (b) Listed on the Toronto Stock Exchange. (c) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at October 31, 2014 amounted to $11,290,651, which is 10.8% of net assets. (d) Listed on the Australian Securities Exchange. (e) Listed on the London Stock Exchange. (f) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (g) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt CDI: Chess Depositary Interest ETFS: Exchange Traded Funds Securities SPDR: Standard & Poor's Depositary Receipt At October 31, 2014, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Depreciation ($) Silver Futures USD 12/29/2014 12 ) Currency Abbreviation USD United States Dollar At October 31, 2014, open written options contracts were as follows: Options on Exchange-Traded Futures Contracts Contract Amount Expiration Date Strike Price ($) Premiums Received ($) Value ($) (h) Put Options Gold 100 oz. Futures 11/24/2014 ) Gold 100 oz. Futures 11/24/2015 ) Total ) (h) Unrealized depreciation on written options on exchange-traded futures contracts at October 31, 2014 was $199,771. For information on the Fund's policy and additional disclosures regarding futures contracts, written and purchased options contracts, please refer to the Derivatives section of Note A in the accompanying Notes to Consolidated Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used October 31, 2014 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Consolidated Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks Australia $ $ $
